COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
JOHNNIE LEE CARTER,                                    )
                                                                              )               
No.  08-06-00073-CV
Appellant,                          )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )                 
346th District Court
ARACELI H. CARTER,                                       )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 2005-8307)
                                                                              )
 
 
O
P I N I O N
 
Appellant is
attempting to appeal from a cause of action based on fraud.  Appellant filed his notice of appeal on
February 1, 2006.  Pending before the
Court on its own initiative is the dismissal of this appeal for want of
jurisdiction because there is no there is no final judgment or appealable
order.




This Court
possesses the authority to dismiss an appeal for want of jurisdiction after
giving proper notice to all parties.  See
Tex.R.App.P. 42.3.  On June 2, 2006, the Clerk of this Court
notified Appellant, in accordance with Texas Rule of Appellate Procedure 42.3,
that this Court does not have jurisdiction over this appeal.  Appellant was advised that this appeal would
be dismissed unless any party could show cause for continuing the appeal within
ten days from the date of receipt of this Court=s
letter.  Appellant failed to respond to
this Court=s
notice.  Accordingly, because there is no
appealable order and/or judgment, we dismiss the appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3(a).
 
 
 
July
6, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.